Case 1:17-cr-O0600-NRB Document 85 Filed 04/12/19 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx
UNITED STATES OF AMERICA,
S2 17 Cr. 600 (NRB)
-V- VERIFIED PETITION
: FOR ADJUDICATION OF
WILLIAM McFARLAND, : INTEREST PURSUANT
> TO21 U.S.C. § 853(n)Q3)
Defendant.
x

 

Petitioner First Western Trust Bank (‘First Western”), by and through its
undersigned counsel, alleges as follows pursuant to 21 U.S.C. § 853(n)(3) and Fed. R. Crim. P.
32.2(c):

1. This petition is submitted on behalf of petitioner First Western Trust Bank,
1900 16" Street, suite 1200, Denver, Colorado 80202.

2. On January 14, 2019, this Court entered an “Order of
Forfeiture/Preliminary Order of Forfeiture As To Substitute Assets” of the defendant in this
criminal action (the “Forfeiture Order”). The Forfeiture Order directed the United States to seize
and hold certain properties, including “Any and all funds on deposit in Account Number
XXXXX-2468 held in the name of Fyre Festival, L.L.C. at First Western Trust Bank and all
funds traceable thereto” (Asset ID 19-FBI-002229)(the “Subject Asset”).

3. The Subject Asset was seized by the U.S. Department of Justice, pursuant
to a letter from the United States Marshals Service for the Southern District of New York dated
February 5, 2019. First Western Trust Bank issued a check for $196,000 from account XXXXX-

2468 held in the name of Fyre Festival, L.L.C. at First Western Trust to the U.S. Marshals
Case 1:17-cr-O0600-NRB Document 85 Filed 04/12/19 Page 2 of 5

Service on February 6, 2019. See Letter from United States Marshal Michael S. Case and Copy
of Payment to U.S. Marshals Service, attached as Exhibit A.

4, First Western did not have knowledge of or any involvement in the
criminal conduct that pave rise to the forfeiture of the Subject Asset.

5. As fully set forth below, the Subject Asset is comprised of funds held in
trust at First Western (the “Trust Account”) for the benefit of passengers on Fyre Festival, LLC
charters who may have claims relating to the charters as required by the U. S. Department of
Transportation (DOT). Those passengers are the beneficiaries of the trust for which First
Western is trustee.

6. Fyre Festival, LLC was a public charter operator governed by DOT
regulations set forth in 14 C.F.R. Part 380. The Trust Account at First Western was set up
pursuant to those regulations to hold funds in trust to protect individual charter participants, who
are the beneficiaries of the trust. 14 CFR § 380.34.

7. The Subject Asset was held at First Western pursuant to the Public Charter
Operator’s Surety Trust Agreement effective April 20, 2017 and Public Charter Depository
Agreement, appointing First Western as trustee. The rights and obligations of the parties are
further set forth in the Certification of the Public Charter Operator, Direct Air Carrier, and
Escrow Bank. See documents establishing origin and nature of the Subject Asset, attached as
Exhibit B.

8. Upon establishment of the trust, the Subject Asset ceased to belong to any
other party (e.g., Fyre Festival, LLC or defendant McFarland), and was held for the sole benefit

of the beneficiaries. See e.g. fn re Ocana, 151 B.R. 670, 673 (Bankr. $.D.N.Y. 1993). As
Case 1:17-cr-O0600-NRB Document 85 Filed 04/12/19 Page 3 of 5

trustee, the bank has an ownership (albeit for the benefit of others) and fiduciary interest in the
property.

9, The DOT requires that the charter participants receive notice of their right
to make a claim against the charter operator or securer for money damages for failure faithfully
to perform, fulfill, and carry out all contracts, agreements, and arrangements made by the
Operator (which would be paid from funds held in the Trust Account) within 60 days after the
charter.

10. As set forth in the attached letter from Anthony J. Sun, Assistant United
States Attorney, the DOT believes that individual charter participants/beneficiaries of the Trust
Account have not received the required notice to bring claims against the charter operator or
securer. This process must be completed, and beneficiaries given the right to bring and fully
resolve any claims. Further, there are likely complaints that were submitted directly to Fyre
Festival, LLC by participants who may be entitled to reimbursement from the Subject Asset held
by First Western. Exhibit C,

Il. It is anticipated that all funds in the Trust Account will be required to be
paid to beneficiaries on claims that will be submitted after notice is issued. Therefore,
terminating the trust to forfeit funds is premature, and the Trust Account must remain intact for
the benefit of the beneficiaries.

12. Upon information and belief, only upon issuance of proper notice as
required by the DOT and resolution of all claims which may be made against the Subject Asset
by beneficiaries will it be possible to determine if any funds remain which could become the

property of Fyre Festival, LLC.
Case 1:17-cr-O0600-NRB Document 85 Filed 04/12/19 Page 4of5

13. Pursuant to 21 U.S.C. § 853(n)(2), First Western respectfully requests a
hearing to adjudicate its interests in the Subject Asset. Those interests in the Subject Asset

should be exempt from forfeiture for the reasons stated below.

Prayer for Relicf
WHEREFORE, the First Western Trust Bank respectfully requests a hearing on

its interest in the Subject Asset and that the Court issue an order amending the Forfeiture Order

to grant First Western its interest in the Subject Asset.

Dated: April 11, 2019

CURTIS, MALLET-PREVOST,
COLT & MOSLE LLP

—

T. Barry Kingham a
101 Park Avenue
New York, New York 10178-0061
(212) 696-6000
bkingham@curtis.com

 

Attorneys for Petitioner First Western Trust Bank
Case 1:17-cr-O0600-NRB Document 85 Filed 04/12/19 Page 5of5

VERIFICATION

I, on behalf of First Western Trust Bank, hereby verify, pursuant to 21 U.S.C. §
$53(n)(3), that [ have fully reviewed the foregoing petition and found that to the best of my
knowledge its contents are truthful and accurate in all respects. I have fully reviewed declare
under penalty of perjury that the foregoing information is true and correct.

First Western Trust Bank has retained the above- named counsel who has

authority to represent it in this matter.

Dated: April 10, 2019
Denver, Colorado

 

Josh Wilson
egional President
First Western Trust Bank
